DETAILED ACTION
Status of the Claims
	Claims 1-3, 7-14 and 16-24 are pending in the instant application. Claims 16-20 have been withdrawn based upon Restriction/Election. Claims 1-3, 7-14 and 21-24 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 07/17/2020, the filing date of the instant application. Applicant's claim for a priority date of, 07/24/2019, the filing date of document DE-102019120020.2, is acknowledged, however no English translation has been provided. Accordingly, priority to this document is cannot be afforded at this time.
Response to Arguments:
	Applicant's arguments filed 08/05/2022 have been fully considered and in response the examiner has advised Applicant representative that the examiner does not understand the German language and therefore should Applicants wish to perfect priority to the German language document DE-102019120020.2, an English language translation is required such that the examiner can confirm written description support for the claimed subject matter in the document DE-102019120020.2. However, the examiner also advised Applicants representative that none of the cited prior art documents are intervening prior art (i.e. having a date after the date of DE-102019120020.2 but prior to filing date of the instant Application), and therefore an English language translation is not required to overcome any grounds of rejection.
Information Disclosure Statement
	The information disclosure statement submitted on 08/15/2022 was filed after the mailing date of the first office action on the merits, however Applicants have indicated the appropriate fees have been paid.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-3, 7-14 and 21-24 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
Scope of the Claimed Invention:
	Applicant claims an apparatus for continuous production of nanoparticles, the apparatus comprising: (i) a line adapted to convey water at a flow velocity; and (ii) an introduction system arranged at an orthogonal angle to the line and configured to introduce at least one dissolved substance into the line such that nanoparticles are produced in the flowing water, wherein the introduction system comprises at least two subsystems, each configured to introduce at least one dissolved substance, the at least two subsystems comprising a first subsystem configured to introduce a first dissolved substance and a second dissolved substance, wherein the second subsystem at least partially surrounds the first subsystem coaxially, wherein the at least one dissolved substance is introduced into the line via the introduction system such that the nanoparticles are produced by a precipitation method (instant claim 1).
	The instant Specification does not disclose and therefore does not describe the term “subsystem” in such a way that the scope can be clearly understood.
Disclosure of the Prior Art:
	The examiner was unable to find a dictionary definition for the claim term  “subsystem” and therefore turned to the prior art. The examiner finds that the term “subsystem” is not commonly used in the art to which the invention pertains. The examiner cites Gomez et al. (“Fab on a Package: LTCC Microfluidics Devices Applied to Chemical Process Miniaturization,” 2018, MDPI; Micromachines, Vol. 9, No 285, pp. 1-27) discloses a microfluidic reactor for the production of nanoparticles including nanoprecipitation (see whole document, particularly the abstract and Introduction).  Gomez et al. discloses that “The integrated chemical synthesis and nanoparticle manufacturing system developed is a modular, continuous flow bench for chemical synthesis procedures as well as polymer nanoparticles manufacturing by the emulsification, diffusion and solvent extraction method. […] The bench consists of three main subsystems: (a) Fluid management subsystem: The purpose of the fluid management subsystem is to control pressure, flow and temperature of three fluids (organic phase, aqueous phase, dilution or cleaning phase) in order to perform the desired function. (b) Microfluidics Subsystem: The microfluidic subsystem aims to define the behavior of the system (chemical synthesis or manufacturing of nanoparticles) from LTCC microfluidic devices placed in series and parallel in frames designed for this. (c) Solvent extraction subsystem: The solvent extraction subsystem aims to remove solvents from the fluids resulting from the previous operations and provide a suspension with solvent-free nanoparticles. The method used for this operation does not degrade the nanoparticles.” (pp. 21-22).
Disclosure of the Instant Application:
	The instant Application does not disclose and therefore does not describe the term “subsystem” in such a way that the scope can be clearly understood.
	The instant Specification discloses that: “Another embodiment includes that the system for introducing the at least one dissolved substance comprises a pipette tip or a supply line, especially a tube or a capillary. In such case, the line for conveying water with a predeterminable flow velocity and the system for introducing fluid are advantageously connected together. Especially, the line can have an opening in the wall, or two portions of the line can be joined to form the line by means of a connecting piece, for example, a T piece, wherein the fluid connection is created via the connecting piece.” (p. 5, [0017]). 
	The instant Specification discloses that: “Another especially preferred embodiment includes that at least two systems are present, each for introducing at least one dissolved substance, wherein a first system serves for introducing a first dissolved substance and a second system for introducing a second dissolved substance. The two systems can, on the one hand, be arranged separately from one another at different positions relative to the line. It is, however, likewise an option to combine the two systems.” (p. 5, [0018]).
	The instant Specification discloses that: “Especially, an embodiment of the apparatus with two systems includes the feature that the second system at least partially coaxially surrounds the first system. In this way, a homogeneous mixing of the two substances can be achieved, before the substances are introduced into the water conveying line.” (p. 5, [0019]).
	The instant Specification discloses that: “Such an embodiment of two systems for introducing two substances into a line, in the case of which the one system coaxially surrounds the other, is suited also for an apparatus for production of nanoparticles, in the case of which instead of a water conveying line a glass beaker is used, into which the substances are introduced.” (pp. 5-6, [0020]).
	The instant Specification discloses that: “Another embodiment includes that the apparatus comprises at least one pump, which serves to set the predeterminable flow velocity and/or to set a predeterminable introduction speed for the at least one substance into the line. Preferably, the apparatus includes at least one pump, with which the predeterminable flow velocity can be set and, in each case, one pump per applied system for introducing a substance for producing the nanoparticles.” (p. 6, [0023]).
	The instant Specification discloses that: “In an especially preferred embodiment, the line is embodied in such a manner that in a region, in which the system for introducing the at least one substance into the line is arranged, a flow profile reigning in the line is changed compared with sections of the line lying outside this region, especially wherein a turbulent flow profile is present in the region. The turbulent flow profile provides a tearing of the substance from the system for introducing the substance. Since the flow profile in the region of the system is turbulent, an undesired droplet formation of the substance can be prevented in this region.” (p. 6, [0024]).
	The instant Specification further discloses drawings showing “a line and a system for introducing the at least one substance” (Figures 1a, 1b, 2, 3a-3c; and p. 9, [0036]-[0039]).
Discussion:
	The instant Application does not disclose and therefore does not describe the term “subsystem” in such a way that the scope can be clearly understood. The prior art suggests that a subsystem, in the context of the art to which the invention pertains, includes all parts required for a particular function such that “an introduction (sub)system” would have been considered, by those having an ordinary level of skill in the art, to include all parts required for introduction of (dissolved) substance(s) for the production of nanoparticles into the system such as tank(s), line(s), motor(s), electric/electronic control(s). While the disclosure suggests that the system comprises a pipet tip, a tube or a capillary for introducing a dissolved substance (p. 5, [0017]; claim 3; & Figures), the (sub)system for introduction is not limited to a pipette, tip a tube or capillary. Further, it is not clear what exactly Applicants mean by “an introduction system arrange at an orthogonal angle” because it is unclear what part of the system should have such an arrangement because the term “system” in this context includes, for example, tank(s), line(s), motor(s), electric/electronic control(s). The as-filed Application does not disclose and therefore does not describe any subsystem which is a term introduce in the amendment filed 08/05/2022, and therefore considered new matter to the instantly claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-3, 7-14 and 21-24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 23 each require a first and second subsystem in “an introduction system arranged at an orthogonal angle to the line” where the as-filed Application does not disclose or describe the claim term “subsystem”. The examiner cites Gomez et al. (discussed above) which suggests, in the context of the claimed invention, the term subsystem includes all parts required for a particular function such that “an introduction (sub)system” would have been considered, by those having an ordinary level of skill in the art, to include all parts required for introduction of dissolved substances for the production of nanoparticles into the system such as tank(s), line(s), motor(s), electric/electronic control(s). The claims require, in part, “an introduction system arranged at an orthogonal angle to the line […] wherein the introduction system comprises two subsystems” rendering the claims indefinite because (1) it is not clear what the metes and bounds of the claim terms “system” and “subsystem” should be considered, and (2) in is unclear what exactly is “arranged at an orthogonal angle to the line” given that the (sub)system can include tank(s), line(s), motor(s), electric/electronic control(s), among other parts.
	Claims 2-3, 7-14, 21-22 and 24 are rejected as depending from and inheriting the above discussed issue(s).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 7-12, 14 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over JURGENS (US 2004/0180005; published September, 2004) in view of LIM (US 2015/0174549; published June, 2015); Hassan et al. (“Synthesis of iron oxide nanoparticles in a microfluidic device: preliminary results in a coaxial flow millichannel,” 2008, RSC; Chemical Communications, Vol. 15, pp. 1783-1785); Nurumbetov et al. (“A simple microfluidic device for fabrication of double emulsion droplets and polymer microcapsules,” 2012, RSC; Polymer Chemistry, Vol. 3, pp. 1043-1047); and Nunes et al.1 ("Dripping and jetting in microfluidic multiphase flows applied to particle and fibre synthesis," 2013, IOP Publishing; Journal of Applied Physics D: Applied Physics, Vol. 46, No. 114002, pp. 1-20).
Applicants Claims
	Applicant claims an apparatus for continuous production of nanoparticles, the apparatus comprising: (i) a line adapted to convey water at a flow velocity; and (ii) an introduction system arranged at an orthogonal angle to the line and configured to introduce at least one dissolved substance into the line such that nanoparticles are produced in the flowing water, wherein the introduction system comprises at least two subsystems, each configured to introduce at least one dissolved substance, the at least two subsystems comprising a first subsystem configured to introduce a first dissolved substance and a second dissolved substance, wherein the second subsystem at least partially surrounds the first subsystem coaxially, wherein the at least one dissolved substance is introduced into the line via the introduction system such that the nanoparticles are produced by a precipitation method (instant claim 1).
	Applicant claims an apparatus for continuous production of nanoparticles, the apparatus comprising: (i) a line adapted to convey water at a flow velocity; and (ii) an introduction system arranged at an orthogonal angle to the line and configured to introduce at least two dissolved substance into the line such that nanoparticles are produced in the flowing water, wherein the introduction system comprises at least two subsystems, each configured to introduce at least one dissolved substance, the at least two subsystems comprising a first subsystem configured to introduce a first dissolved substance and a second dissolved substance, wherein the second subsystem at least partially surrounds the first subsystem coaxially, wherein the first dissolved substance and the second dissolved substance are introduced into the line orthogonal to the flow velocity via the first and second subsystems, respectively, such that the nanoparticles are produced by a precipitation process (new claim 23).
	Claim interpretation: The instant claims are directed to an apparatus, and not method(s) of making, such that any apparatus that is capable of performing certain method steps, such as production of nanoparticles by a precipitation method, would read on the instant claims. The examiner is interpreting the claims to include those structural features actually claimed (i.e. the claim is the name of the game) which structural features would have been capable of the claimed method steps, especially in the absence of evidence to the contrary. For purposes of examination the examiner is interpreting the term “subsystem” as being “a pipette tip, a tube or a capillary”.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	JURGENS discloses methods for the production of nanodispersions, in which at least two metered partial streams are brought together in such a way that they are subject to thorough mixing caused by turbulence (see whole document, particularly the title & abstract). JURGENS further discloses that the “at least two metered partial streams are brought together in such a way that they undergo mixing caused by turbulence, characterized in that the partial streams have a flow rate in the range from 0.1 to 500 ml/h and the mixed stream has an overall flow rate in the range from 1 ml/h to 500 ml/h, preferably in the range from 10 to 200 ml/h, and in that, during the turbulent mixing, a disperse phase is produced with a dispersity in the range from 0.1 to 5000 nm, preferably in the range from 10 to 1000 nm, and, especially preferred, in the range from 10 to 200 nm.” ([0035])(instant claims 10-11).
	JURGENS discloses that “The method according to the invention is especially suitable for the production of phospholipid adducts as disperse phase, which can be used as pharmaceutical formulations. It was found that when phospholipids dissolved in water-miscible organic media (first partial stream) are mixed with water (second partial stream) without further additions, using the method according to the invention, phospholipid adducts form that have a dispersity in the nanometer range and can be used as pharmaceutical formulations.” [emphasis added]([0067])(instant claim 1, “a line adapted to convey water at a flow velocity”). And that “In a preferred embodiment, the concentrate therefore contains a phospholipid or a mixture of several phospholipids dissolved in a water-miscible organic solvent. This can consist of an anhydrous mixture of 10 to 50, preferably 25 to 35 parts by weight ethanol with 50 to 90, preferably 65-75 parts by weight polyethylene glycol 400 (PEG 400).” ([0068])(instant claim 1, at least one dissolved substance”; instant claim 2, “a surface active agent”).
	JURGENS discloses that “FIG. 1 shows a preferred embodiment of a static mixer for carrying out the method according to the invention. The mixer is known from WO 99/32175, FIG. 3. Mixer 3 comprises a housing with a first channel 13a and a second channel 13b, a nozzle region 9, 10, 11 and a discharge channel 12. The first channel 13a and the second channel 13b serve as feed lines for the partial streams and 1a and 1b. In the preferred application, the organic, water-miscible concentrate containing the phospholipid is supplied to the mixer as partial stream 1b via feed channel 13b. The continuous phase enters the mixer as partial stream 1a via channel 13a and is accelerated by the constriction of channel 9 into the nozzle 11. A metered amount of the concentrate is added here. After nozzle 11, in zone 10 the two streams 1a and 1b are mixed intimately by intensive longitudinal mixing, and they then leave the mixer as mixed stream 5 via the following discharge channel 12. Discharge channel 12 is arranged in the extension of the first feed channel 13a at an angle of 90° to the second feed channel 13b.” ([0089]).

    PNG
    media_image1.png
    765
    538
    media_image1.png
    Greyscale

(instant claims 1 & 23, “an introduction system arrange at an orthogonal angel to the line”; instant claim 2, “the system comprises a pipet tip, a tube or a capillary”; instant claim 4, (i.e. 1b is arranged at a 90° to 1a)). Regarding instant claim 12, Figure 1 in JURGENS clearly depicts the introduction system (i.e. 1b is arranged at a 90° to 1a) as penetrating the line (1a) to a depth of 50% at 11. Regarding instant claim 8, JURGENS clearly indicates that the nanoparticles include pharmaceutical active agents as solid substances dissolved in solvents ([0100], [0108], [0134], claim 13)(instant claim 8). JURGENS further discloses the use of a pump adapted to effect the flow velocity: “The two solutions are each drawn into a 50 ml Perfusor® syringe and each is inserted in a Perfusor® Compact syringe pump. The syringes are FIG. 1 connected to a mixer according to with a nozzle cross-section of 100 µm by hoses, and the inlets of the mixer are provided with non-return valves.” ([0112])(instant claim 9).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of JURGENS is that JURGENS does not expressly teach the introduction system comprises at least two subsystems (i.e. a capillary) wherein the second subsystem at least partially surrounds the first subsystem coaxially.
	JURGENS clearly does disclose the two systems are fluidically connected together (see, e.g. Figure 1; and [0094])(instant claim 7).
	LIM teaches a simple and versatile coaxial turbulent jet mixer that can synthesize a range of nanoparticles at high throughput (see whole document, particularly the title & abstract). LIM teaches “The coaxial turbulent jet mixer is simple and versatile platform for synthesis of various types of nanoparticles. As a proof of concept, the synthesis of PLGA-PEG nanoparticles, lipid vesicles, iron oxide nanoparticles, polystyrene nanoparticles, and siRNA/PEI polyplex nanoparticles that are widely used for biomedical applications were demonstrated. In addition, various functional agents including anti-cancer drug, insulin, fluorescent dye, and siRNA could be encapsulated while the nanoparticles were prepared. This mixer design can be used to synthesize the other type of nanoparticles and microparticles.” ([0083]). And that “Multiple flows can be combined to create more complex nanoparticles or mixtures. The multiple flows can have three or more flows. The multiple flows can be introduced in parallel, or in series or sequentially. Different configurations can produce nanoparticle compositions having core-shell nanoparticle designs, or mixed compositions.” ([0085]).
	LIM further teaches that: “Referring to FIG. 17, 

    PNG
    media_image2.png
    385
    742
    media_image2.png
    Greyscale

a mixer can include conduit 10 having flow C, into which a coaxial flow with flow B is introduced. A mixer can also include flow A which is introduced to a conduit having flow B. Flow A can be a coaxial flow with flow C as is flow B. Nozzle 20 introduces flow A into conduit 10. Nozzle 30 can introduce flow B into flow C in conduit 10. Nozzles 20 and 30 can enter conduit 10 from the same direction.” ([0085])(instant claims 5-6). And further teaches that the entry point for B can be from the side: 

    PNG
    media_image3.png
    342
    800
    media_image3.png
    Greyscale

(instant claim 4, “at an orthogonal angel to the line”).
	Hassan et al. teaches a device for synthesis of nanoparticles by coaxial flow (see whole document), and particularly that: “In order to isolate the nanoparticles from the walls, we designed 3D millifluidic device performing the mixing of two coaxial flows of miscible fluids (Fig. 1), one containing the iron ‘precursor salts’, the other a strong base. […]. The central capillary with 150 µm of inner diameter (ID), 360 µm of outer diameter (OD) was obtained by fixing a glass capillary ([…]) inside the tip of a micropipette (Gilson), whose conical shape enables a precise centering. By comparison with a 2D flow focusing device (i.e. a typical ‘Y-shaped’ channel), the 3D coaxial flow’s setup offers two main advantages: on the one hand, it enables a precision positioning of the ‘precursors’ flow at the centre of the channel in both longitudinal and lateral dimensions and on the other hand it avoids adsorption of any precipitate species onto the PDMS walls, which are totally wetted by the alkaline outer flow.” [emphasis added](paragraph bridging pp. 1738-1739).
	Regarding the flow regime, Nunes et al. teaches different flow regimes with different flow interactions:

    PNG
    media_image4.png
    495
    685
    media_image4.png
    Greyscale

Figure 1. Schematic of different flow regimes in (a) coaxial, (b) flow-focusing and (c) T-junction microfluidic devices (not to scale). Solid arrows indicate the flow direction. (p. 3, Figure 1). Nunes et al. further teaches that “There are numerous microfluidic device geometries; however, three of the most common microfluidic configurations that have been developed to produce droplets passively are the coaxial, flow-focusing and T-junction designs.” (p. 3, col. 1, 2nd paragraph). Based on the teachings of Nunes et al. it would have been prima facie obvious to adjust the flow rate of the substances (e.g. dripping regime, jetting regime, stable co-flow regime) introduced to produce the best possible nanoparticles mutatis mutandis the geometry of the system.
	Consistent with LIM teaching that “Multiple flows can be combined to create more complex nanoparticles or mixtures. […] The multiple flows can be introduced in parallel, or in series or sequentially. Different configurations can produce nanoparticle compositions having core-shell nanoparticle designs, or mixed compositions.” ([0085]), Nurumbetov et al. teaches production of microparticles using a device including a T-junction and a coaxial flow arranged at an orthogonal angle such that the middle phase and the inner phase are mixed before entering the main line:

    PNG
    media_image5.png
    507
    717
    media_image5.png
    Greyscale

(see whole document, particular Figure 2, and accompanying text).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce nanoparticles using an apparatus configured for the continuous production of the same including an line adapted to convey water and another to introduce at least one dissolved substances such as drug species and a phospholipid surfactant species, as suggested by JURGENS, and further to include a coaxial arrangement for introducing multiple dissolved substances for the production of more complex nanoparticles, as suggested by LIM, in order to produce the best possible apparatus for high throughput continuous production of nanoparticles, e.g. “Multiple flows can be combined to create more complex nanoparticles or mixtures.”; and to combine the commonly used device geometry of the T-junction geometry (orthogonal) and the coaxial geometry in order to obtain the benefit of precision positioning of the precursors at the center of the channel and to avoid adsorption with the walls, as suggested by Hassan et al., Nunes et al. and Nurumbetov et al. in order to produce the best device for production of nanoparticles.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JURGENS (US 2004/0180005; published September, 2004) in view of LIM (US 2015/0174549); Hassan et al. (“Synthesis of iron oxide nanoparticles in a microfluidic device: preliminary results in a coaxial flow millichannel,” 2008, RSC; Chemical Communications, Vol. 15, pp. 1783-1785); Nurumbetov et al.2 (“A simple microfluidic device for fabrication of double emulsion droplets and polymer microcapsules,” 2012, RSC; Polymer Chemistry, Vol. 3, pp. 1043-1047); and Nunes et al. ("Dripping and jetting in microfluidic multiphase flows applied to particle and fibre synthesis," 2013, IOP Publishing; Journal of Applied Physics D: Applied Physics, Vol. 46, No. 114002, pp. 1-20) as applied to claims 1-3, 7-12, 14 and 21-24above, and further in view of CHANG (US 2012/0001356; published January, 2012).

Applicants Claims
	Applicant claims an apparatus for continuous production of nanoparticles, the apparatus comprising: (i) a line adapted to convey water at a flow velocity; and (ii) an introduction system arranged at an angle to the line and configured to introduce at least one dissolved substance into the line such that nanoparticles are produced in the flowing water (instant claim 1). Applicant further claims the apparatus includes a heating unit configured to set a temperature of the apparatus at least in a region in which the introduction system is arranged (instant claim 13).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	JURGENS discloses methods for the production of nanodispersions, in which at least two metered partial streams are brought together in such a way that they are subject to thorough mixing caused by turbulence, as discussed above and incorporated herein by reference.
	LIM teaches a simple and versatile coaxial turbulent jet mixer that can synthesize a range of nanoparticles at high throughput, as discussed above and incorporated herein by reference.
	Hassan et al. teaches a device for synthesis of nanoparticles by coaxial flow, as discussed above and incorporated herein by reference.
	Nunes et al. teaches different flow regimes with different flow geometries and interactions, as discussed above and incorporated herein by reference.
	Nurumbetov et al. teaches production of microparticles using a device including a T-junction and a coaxial flow arranged at an orthogonal angle, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of the above cited references is that the above cited references do not expressly teach the inclusion of a heater (instant claim 13).
	JURGENS does teach that the a characteristic number K can be calculated from equation 1, and that “As well as the aforementioned parameters, it depends to a lesser extent on the precise nozzle geometry, the surface condition of the walls, the temperature and the interfacial tension between the partial streams used.” ([0037] to [0039]). However, JURGENS does not expressly teach the inclusion of a heating unit configured to set a temperature.
	CHANG teaches an apparatus for continuous-flow injection and material synthesis including with reference to nanoparticle synthesis (see whole document, particularly the title and abstract). CHANG further teaches including a heating means in the introduction system (Figure 1, 150; [0065]).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce nanoparticles using an apparatus configured for the continuous production of the same including an line adapted to convey water and another to introduce at least one dissolved substances such as drug species and a phospholipid surfactant species, as suggested by JURGENS, and further to include a coaxial arrangement for introducing multiple dissolved substances for the production of more complex nanoparticles, as suggested by LIM, in order to produce the best possible apparatus for high throughput continuous production of nanoparticles, e.g. “Multiple flows can be combined to create more complex nanoparticles or mixtures.”; and to combine the commonly used device geometry of the T-junction geometry (orthogonal) and the coaxial geometry in order to obtain the benefit of precision positioning of the precursors at the center of the channel and to avoid adsorption with the walls, as suggested by Hassan et al., Nunes et al. and Nurumbetov et al. in order to produce the best device for production of nanoparticles, and further to introduce a heating unit for controlling the temperature of the reaction solution introduced through the introduction system, as suggested by CHANG, as the nanoparticle production depends, in part, on the temperature as taught by JURGENS.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive.
	Applicants argue that “neither Jurgens nor Lim, whether in combination or separately, discloses coaxially arranged subsystems configured to introduce first and second dissolved substances into a line at an orthogonal angle.” (p. 9, lines 24-27).
	In response the examiner argues that the claims are rejected under 103 (“A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.”), and not 102 therefore the fact that the prior art does not disclose the specific arrangement argued, does not suggest the claims are patentable over the prior art.
	Applicants further argue that “Lim explicitly teaches a ‘coaxial turbulent jet mixer,’ which has two or more coaxial streams with different flow rates, which thereby generate turbulent [flow] conditions that induce rapid mixing […].” (p. 9, last paragraph). Applicants then citing MPEP 2143.01(VI), argues that “one skilled in the art of the Application would not be motivated to modify Jurgens with the teachings of Lim because such a modification would change the principles of operation of both Jurgens and Lim.” (p. 10, lines 7-9).
	In response the examiner argues that Nunes et al. clearly teaches that the most commonly used geometries are coaxial, flow-focusing and T-junction, and showing different flow regimes in (a) coaxial, (b) flow-focusing and (c) T-junction microfluidic devices (p. 3, Figure 1). One of ordinary skill in the art would have recognized that each of the different geometries can be operated at different flow rates, including different flow rates for different lines (i.e. pipette tips, tubes, capillaries). And that one of ordinary skill clearly would have adjusted the flow rate to produce the best possible nanoparticles. Furthermore, both prior art references (JURGENS and LIM) being directed at the production of nanoparticles the principle of operation of the devices is not different.
Conclusion
	Claims 1-3, 7-14 and 21-24 are pending and have been examined on the merits. Claims 1-3, 7-14 and 21-24 are  rejected under 35 U.S.C. 112(a); claims 1-3, 7-14 and 21-24  rejected under 35 U.S.C. 112(b); and claims 1-3, 7-14 and 21-24 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619         /TIGABU KASSA/                                                 Primary Examiner, Art Unit 1619                                                                                                                                                       





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Of record as cited in the Non-Final Rejection dated 05/06/2022.
        2 Of record as cited on Applicants IDS dated 08/15/2022.